Case 2:18-cr-20800-SJM-APP ECF No. 115 filed 07/11/19         PageID.541    Page 1 of 5



                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

UNITED STATES OF AMERICA

             Plaintiff,                        Case No. 18-cr-20800-1

v.                                             Hon. Stephen J. Murphy, III

D-1, RAJENDRA BOTHRA,

            Defendant.
_______________________________/

              STIPULATED ORDER RE-ISSUING CHECKS
                       POST-INDICTMENT

       Plaintiff, the United States of America, by and through its Counsel, Matthew

Schneider, United States Attorney, and Shankar Ramamurthy, Assistant United

States Attorney, and Defendant Rajendra Bothra, with his Attorney, Anjali Prasad,

hereby stipulate, as evidenced by their signatures below, to the immediate entry of

this stipulated order requiring financial institutions to re-issue the following checks

to the order of the U.S. Marshals Service (collectively referred to as “Subject

Checks”):

      a.     Cashier’s Check issued by Comerica Bank, dated April 12, 2019, paid
             to the order of Interventional Pain Center PLLC in the amount of Two
             Dollars and Sixty Seven Cents in U.S. Currency ($2.67);

      b.     Cashier’s Check issued by Comerica Bank, dated April 12, 2019, paid
             to the order of The Pain Center USA PLLC in the amount of Sixty
             Eight Thousand Three Hundred and Eighty One Dollars and Sixty
             Four Cents in U.S. Currency ($68,381.64).

      IT IS HEREBY ORDERED AND DECREED THAT:

      1.     Pursuant to 21 U.S.C. § 853(e)(1), this Court is authorized to enter a
Case 2:18-cr-20800-SJM-APP ECF No. 115 filed 07/11/19          PageID.542    Page 2 of 5



this order to preserve the availability of property subject to forfeiture.

      2.     Dr. Bothra stipulates that he received the following checks, collectively

referred to as the Subject Checks:

                 a. Cashier’s Check issued by Comerica Bank, dated April 12, 2019,
                    paid to the order of Interventional Pain Center PLLC in the
                    amount of Two Dollars and Sixty Seven Cents in U.S. Currency
                    ($2.67);

                 b. Cashier’s Check issued by Comerica Bank, dated April 12, 2019,
                    paid to the order of The Pain Center USA PLLC in the amount
                    of Sixty Eight Thousand Three Hundred and Eighty One
                    Dollars and Sixty Four Cents in U.S. Currency ($68,381.64).

      3.     Dr. Bothra Stipulates that he was the sole signatory on bank accounts

held at Comerica Bank in the name of Interventional Pain Center PLLC and The

Pain Center USA PLLC.

      4.     Dr. Bothra stipulates that he was the sole owner of Pain Center PLLC

and The Pain Center USA PLLC.

      5.     Dr. Bothra, by and through this stipulation, authorizes Comerica Bank

to re-issue the Subject Checks, to be paid to the order of the U.S. Marshals Service.

      6.     Comerica Bank is ordered to remit to the United States within ten

days of service of this order, a check in the following amounts, paid to the order of

the U.S. Marshals Service (collectively referred to as the “Re-issued Subject

Checks”):

                 a. Two Dollars and Sixty Seven Cents in U.S. Currency ($2.67);

                 b. Sixty Eight Thousand Three Hundred and Eighty One Dollars
                    and Sixty Four Cents in U.S. Currency ($68,381.64).

      7.     The U.S. Marshals Service is ordered to deposit the Re-issued Subject


                                            2
Case 2:18-cr-20800-SJM-APP ECF No. 115 filed 07/11/19           PageID.543   Page 3 of 5



Checks into the Department of Justice Seized Asset Deposit Fund and maintain the

funds pending further order from this court.

      8.       Any third party claims to the Restrained Funds may be properly

brought and resolved in ancillary proceedings conducted by this Court following the

execution of a Preliminary Order of Forfeiture in accordance with the provisions of

Federal forfeiture law.

      9.       This Court may issue any further orders necessary to effectuate the

terms and/or purposes of this order, which purposes include preserving the

availability and value of funds derived from the Re-issued Subject Checks.

      10.      The United States is authorized and directed to serve a copy of this

Restraining Order on the relevant financial institutions for the purpose of obtaining

checks paid to the order of the U.S. Marshals Service in the amounts set forth in

paragraph 3.

      11.      Nothing in this Order shall be construed as an admission of liability on

the part of the Dr. Bothra, and Dr. Bothra will retain all rights to challenge any

Government forfeiture of the funds at a later date

      12.      The terms of this Restraining Order shall remain in full force and

effect until further order of this Court.

      SO ORDERED.

                                            s/Stephen J. Murphy, III
                                            STEPHEN J. MURPHY, III
Dated: July 11, 2019                        United States District Court Judge




                                              3
Case 2:18-cr-20800-SJM-APP ECF No. 115 filed 07/11/19   PageID.544   Page 4 of 5



MATTHEW SCHNEIDER
United States Attorney

s/Shankar Ramamurthy                      s/Anjali Prasad – See Attached
Shankar Ramamurthy                        Anjali Prasad, Esq.
Assistant United States Attorney          Prasad Legal, PLLC
211 W. Fort Street, Suite 2001            117 W. 4th Street, Ste. 201
Detroit, Michigan 48226                   Royal Oak, MI 48067
(313) 226-9562                            (248) 733-5006
shankar.ramamurthy@usdoj.gov              aprasad@prasadlegal.com

Dated: July 11, 2019                      Dated: July 11, 2019



                                          Rajendra Bothra – See Attached
                                          Dr. Rajendra Bothra
                                          Defendant

                                          Dated: July 11, 2019




                                      4
Case 2:18-cr-20800-SJM-APP ECF No. 115 filed 07/11/19   PageID.545   Page 5 of 5




                                      5
